PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
.. United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/009,482
Filing Date: 28 Jan 2016
Appellant(s): Arora et al.



__________________
Andrew J. Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 20, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Argument:
1. The Claimed Method Does Not Recite a Mental Process.
**A claim with limitations that cannot practically be performed in the human mind does not recite a mental process. See M.P.E.P. § 2106.04(a)(2)(III)(A). Appellant submits that independent claim 31 recites limitations which cannot practically be performed in the human mind. For example, the claims require obtaining state data for a multitude of vending machines overtime, determining timing estimates for servicing each of the multitude of vending machines based on predetermine service threshold parameters for each machine, grouping machines for servicing into subroutes, and determining subroute servicing times based on travel time between machines in the subroutes. Appellant submits that the data collection and processing required by the claimed steps could not practically be performed in the human mind. As a result. Appellant submits that the claims do not recite mental processes.
Examiner’s Response:
During examination, a two-step analysis was performed. First, the Examiner identified the abstract idea. Then the examiner looked to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 134 S. Ct. 2347 (2014). Those “additional features” must be more than “well understood, routine, conventional activity.” See Alice.
It has been determined that the limitations, as claimed, recite a concept that falls into certain methods of organizing human activities and/or a mental process groups of abstract ideas.  Multiple abstract ideas do not transform an unpatentable process into a patentable one.
Furthermore, The Examiner notes that the current invention obtains data from a plurality of vending machines, determines a first time estimate for servicing each machine, groups the machines into subroutes, predetermines an amount of time for servicing the machines, selects a machine for service, determines an amount of time remaining for servicing the machines of a subroute, selects additional subroutes for service, identifies and initiates service for each subroute.  Then, the computer system is used as a tool to perform those generic functions.
All of the steps cover subject matter viewed as a certain method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “by a computer system”, nothing in the claim elements precludes the steps from practically being performed manually by a human.
For example, but for the “a computer system” language, the claim encompasses the user manually grouping the vending machines, selecting at least one of a plurality of subroutes, determining an amount of time remaining for servicing.  
The above paragraphs highlight the problem the Appellant seeks to solve, which is to schedule services for a plurality vending machines.  It does use computer automation to solve the problem, but the problem is one of business inventory realm and uses computer technology as a solution, rather than solving a technical computer problem.

 Appellant’s Argument:
2. The Claimed Method is Not Directed to Conventional Activities
**In the Office Action, the Examiner asserts that "data generation and transmitting data over a network merely implicates purely conventional activities that are the 'most basic functions of a computer network.'" See Office Action at page 5. Appellant disagrees with the characterization of the claimed invention as being confined to "the application of an abstract idea on a computer via a computer." In addition to the claimed computer system, the claims are tied to real world structures, namely vending machines, which have continually changing vending machine states that must be accounted for. The claims further require initiating service to these vending machines, resulting in real world effects that are automatically achieved in accordance with the claimed invention. The Office Action fails to explain or establish that any of the real world effects or implications of the claimed invention could be considered "routine" or "conventional" activities based on prior art. To the contrary, the Office Action merely concludes without evidence that the vending machine servicing enabled by the claimed methods are "routine" or "conventional." Accordingly, Appellant respectfully submits that the claims do not merely recite "conventional activities" which are performed by a computer.
Examiner’s Response:
The Examiner points out that the current invention uses generic computer technology to perform functions of the abstract idea (i.e. Obtaining, by a computer system, state data; Selecting, by the computer system, at least one of the plurality of subroutes for service). Automating an existing conventional method on a computer does not render an abstract idea eligible for patent.  Alice teaches that using generic computer technology to perform functions of the abstract idea do not amount to significantly more than the abstract idea.
The functions performed by the invention may be novel in the prior art, while those functions are also directed to non-statutory subject matter.  In this case, the claims may overcome the cited prior art.  However, the claims perform functions that are directed to an abstract idea and use generic computer technology on a generic network to perform these functions.
Furthermore, Appellant is reminded that “courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings,” and this is demonstrated as “Alice Corp., Bilski, Diehr, Flook and Benson did not cite any evidence in support of the significantly more inquiry, even where additional elements were identified as well-understood, routine and conventional in the art.” See Id.at 6-7.


Appellant’s Argument:
3. The Claimed Method is Integrated into a Practical Application
**"A claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception." See M.P.E.P. § 2106.04(II)(A)(2). Likewise, "limitations that confine the judicial exception to a particular, practical application of the judicial exception may amount to significantly more." See M.P.E.P. § 2106.05(f). Appellant submits that the independent claims integrate any alleged abstract idea into a practical application, namely, "servicing a plurality of vending machines." See claim 31. Properly viewed as a whole, each of the steps of the claims are tied to the purpose of improving a particular technology. namely, vending machine servicing. The claims as a whole achieve a particular improvement to the technology by improving vending machine servicing timelines and resource utilization. The claimed inventions thus integrate any alleged abstract idea into a practical application, and recite significantly more than a mental process untether to any practical application.  In the Office Action, the Examiner also asserts that the claims do not improve a particular technology. However, the Examiner also acknowledges that the claims are directed to "vending machine servicing timeliness and resource utilization." See Office Action at page 6. It is unclear how the above features, which are tied to a particular industry (vending machine servicing), would not be considered improvements to the particular technology recited. The Examiner offers no explanation for any other technology beyond the limited field of vending machine servicing which could conceivably be impacted by the claimed subject matter, nor does the Examiner provide any explanation for arguing that the claimed features are "purely conventional." Accordingly, Appellant respectfully submits that the claimed subject matter, in accordance with PTO requirements, integrates any recited judicial exception into a practical application.
Examiner’s Response:
The Examiner is not persuaded by Appellant’s arguments that the claimed invention improves a particular technology. Rather the claims are directed to “Vending machine servicing timeliness and resource utilization” as stated by the Appellant, which solves a long standing business problem of scheduling services for vending machines, and at best, improves the abstract idea.  
Furthermore, there is no indication that the resource, computer system or processor is anything other than a generic, off-the shelf computer component. Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).Using a computer to perform the steps of (i.e.) obtaining, determining, grouping, automatically selecting, determining, automatically selecting/ identifying amounts to basic functions of a computer.
Appellant’s Argument:
4. The Office's Index of Eligibility Examples Support Finding of Patent Eligibility.
Appellant submits that the claimed subject matter is properly considered patent eligible when viewed in light of the context provided by the Office's Index of Subject Matter Eligibility Examples. Example 46 of the Index of Subject Matter Eligibility Examples includes claims directed to Livestock Management. This Example reflects the proper legal analysis of subject matter eligibility under 35 U.S.C. § 101 as set forth in at least the following cases: Diamond v. Diehr, 450 U.S. 175 (1981); BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016); and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016). Applicant respectfully submits that the reasoning of the courts in these cases likewise supports reversal of the rejection of claim 31 under 35 U.S.C. § 101.
Example 46 offers a clear parallel to the pending claims, which related to vending machine stock management. Claim 2 of Example 46 constitutes patent eligible subject matter on the ground that the claim "integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception." In particular, the Guidance notes that claim 2 "does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it can employ the information provided by the judicial exception...to operate the feed dispenser." In this respect, the Guidance explains that "automatically identifying aberrant behavioral patterns and operating farm equipment based on such identification avoids the need for the farmer to evaluate the behavior of each animal in the herd on a continual basis, and then manually take appropriate action for each animal exhibiting aberrant behaviors" (emphasis added).
Appellant submits that the claimed invention similarly adds a meaningful limitation in that it can employ the information collected from the vending machines to initiate service to vending machine subroutes in an efficient manner. By automatically selecting subroutes for servicing, the claimed invention avoids the need for vending machine administrators to evaluate servicing needs on a continual basis and manually identify and prioritize machine subroutes for servicing. Instead, the claimed invention uses the data available to group and automatically select vending machine subroutes for servicing without the requirement of manual review and selection. On at least this basis, and for at least the reasons set forth with respect to claim 2 of Example 46, Appellant submits that the overall vending machine servicing scheme set forth in claim 31 practically applies the alleged judicial exception, such that the claims are not directed to the judicial exception.
In the Office Action, the Examiner acknowledges that claim 2 of Example 46 is found allowable because it "automatically sends a control signal to the feed dispenser" to perform a desired function. The Examiner asserts that "no special structure, signal or protocol is defined by Applicant." See Office Action at page 7. Appellant disagrees. Appellant respectfully submits that the pending claims are allowable for the same reasons set forth for claim 2 of Example 46, namely, that they automatically perform a special protocol by identifying subroutes based on vending machine data and travel times, to achieve a desired result, namely, initiating service for those subroutes.
Examiner’s Response:
The Examiner notes that in step 2A of the analysis of Example 46, the courts stated “
“Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the farmer used to perform (e.g., the mental inspection and evaluation of the livestock animals’ behavior), using the computer components as a tool. While this type of automation improves the daily life of farmers (by minimizing or eliminating the need for mentally evaluating the behavior of livestock animals), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. latric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).”
Similarly, in the current invention, while automating the selecting and identifying steps may speed up the process, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology.
Claim 2 was held eligible because Limitation (d) specifies that the monitoring component automatically sends a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with the feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany.
No special structure, signal or protocol is defined by Appellant that can automatically control the vending machines.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627         
                                                                                                                                                                                               Conferees:


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.